Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 23, 2016

                                       No. 04-16-00744-CV

                  IN THE INTEREST OF S.J.J. AND C.M.J., CHILDREN,

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02907
                           Honorable Peter A. Sakai, Judge Presiding


                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The reporter’s record was originally due on November 18, 2016. The court reporter
responsible for preparing the record in this appeal is Cynthia S. Hyatt. On November 18, 2016,
Ms. Hyatt requested an additional ten days in which to file the reporter’s record.

        Texas Rule of Appellate Procedure 35.1(b) requires a court reporter to file a reporter’s
record in an accelerated appeal within ten days. TEX. R. APP. P. 35.1(b). Further, with regard to
parental termination accelerated appeals, Rule 28.4(b)(2) states that while we may grant the court
reporter an extension of time, “the extension or extensions granted must not exceed 30 days
cumulatively, absent extraordinary circumstances.” TEX. R. APP. P. 28.4(b)(2).

        We GRANT the request for an extension of time and ORDER Ms. Hyatt to file the record
no later than November 28, 2016. If Ms. Hyatt is unable to perform all her duties and complete
the record in a timely manner, she must take whatever steps are necessary, including requesting a
substitute reporter or hiring competent assistance, to file the record by the date ordered. See TEX.
R. APP. P. 28.4(b)(1) (“In addition to the responsibility imposed on the trial court in Rule 35.3(c),
when the reporter’s responsibility to prepare, certify and timely file the reporter’s record arises
under Rule 35.3(b), the trial court must direct the official or deputy reporter to immediately
commence the preparation of the reporter’s record. The trial court must arrange for a substitute
reporter, if necessary.”).

         We further ORDER the Clerk of this Court to serve a copy of this order on Ms. Hyatt by
first class United States mail and by certified mail, return receipt requested. We also ORDER the
Clerk of this Court to serve a copy of this order on the trial court. See TEX. R. APP. P. 28.4(b)(1);
35.3(c).
It is so ORDERED on November 23, 2016.

                                              PER CURIAM


ATTESTED TO: ______________________________
             Keith E. Hottle
             Clerk of Court